Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2019

                                   No. 04-19-00434-CV

            IN THE INTEREST OF N.A.T, D.T., S. T., B.L.W., CHILDREN,

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-08-0730-CVA
                               Bob Brendel, Judge Presiding


                                      ORDER

    The Appellant’s First Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to August 26, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court